Citation Nr: 1117977	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  04-11 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In May 2007, the case was remanded for further development.  In September 2009, the matter was once again remanded to rectify noncompliance with the prior remand .  See Stegall v. West, 11 Vet. App. 268 (1998)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

Because action ordered in the Board's September 2009 Remand remains not completed, this matter must be remanded, once again for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  The RO should be well aware by now that when the Board fails to return a case to the RO for completion of actions ordered in a remand that were not completed, and the Board's decision is appealed, the U.S. Court of Appeals for Veterans Claims (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action the Board sought in the remand.  

The RO is advised that should the actions ordered by the Board in this remand remain not completed, the Board would have no recourse but to remand the case, still again, for completion of the actions ordered.    

First, the Board's September 2009 remand (see p. 5, indented paragraph 1) instructed that the RO should send the Veteran proper VCAA-mandated notice as to a claim of service connection for other psychiatric disability(ies), and afford the Veteran and his representative the opportunity to respond.  This does not appear to have been done.  In a February 2010 letter, the Nashville RO (via the AMC) indicated:

"We have forwarded your claim for a variously diagnosed psychiatric disorder other than PTSD to the Seattle VARO."

There is nothing else in the claims file regarding such, until the February 2011 supplemental statement of the case (SSOC), where the issue was adjudicated separately.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for psychiatric disability(ies) other than PTSD is/are part and parcel of a service connection for PTSD claim.  

Additionally, the RO was instructed (see p. 5, indented paragraph 3) to make an administrative determination as to whether or not a psychiatric disability (to include PTSD) that was incurred or aggravated during the Veteran's imprisonment in a military stockade (resulting from a stressor event that occurred while he was imprisoned) would be considered to have been incurred "in line of duty."  The RO was instructed to advise the Veteran of his appellate rights if the determination was unfavorable.  The RO issued an unfavorable determination in February 2010.  There is no indication that the Veteran was advised of the determination or of his appellate rights as to such determination.  

Consideration of the claim seeking TDIU is deferred pending resolution of the claim seeking service connection for psychiatric disability to include PTSD, as the claims are inextricably intertwined.

Accordingly, the case is REMANDED, once again, for the following:
1. Regarding service connection for a psychiatric disability other than PTSD, the RO should send the Veteran proper VCAA-mandated notice as to such  claim, and afford the Veteran and his representative the opportunity to respond.  The RO should arrange for any further development suggested by his response.

2. The Veteran should be advised of the RO's unfavorable line of duty determination, and of his appellate rights as to such determination.  If he timely (from the date of notice) files a notice of disagreement in the matter, it should be developed for appellate review (prior to any further action requested below).

3. The RO should then readjudicate the matter of service connection for a psychiatric disability, to include PTSD, and the claim for TDIU (in light of any change in the determination on the service connection claim).  If either claim on appeal remains denied, the RO should issue an appropriate supplemental statement of the case in the matter.  The Veteran and his representative should have the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

